Case 1:17-cv-03091-TWP-DML Document 48 Filed 02/15/19 Page 1 of 4 PageID #: 191




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  ALEX NELIS,                                             )
                                                          )
                                       Plaintiff,         )
              vs.                                         ) Case No: 1:17-CV-3091-TWP-DML
                                                          )
  GEPA HOTEL OPERATOR INDIANAPOLIS                        )
  LLC, d/b/a HILTON GARDEN INN                            )
  INDIANAPOLIS AIRPORT, PARK HOTELS                       )
  & RESORTS INC d/b/a HILTON HOTELS,                      )
  and SCHAHET HOTELS, INC. d/b/a HILTON                   )
  GARDEN INN INDIANAPOLIS AIRPORT,                        )
                                                          )
                                   Defendants.            )

               SCHAHET HOTELS, INC.’S MOTION TO DISMISS
      PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 37(b)(2) and 41(b)

             Defendant Schahet Hotels, Inc., by and through its attorneys, Paige M. Neel and Daniel

 L. Polsby of Clausen Miller P.C., moves this Court for an order dismissing Plaintiff’s Complaint

 with prejudice, pursuant to Federal Rules of Civil Procedure 37(b)(2) and 41(b).

     1. Plaintiff has engaged in a pattern of non-cooperation with his attorney, who had to

             withdraw as a result, and non-compliance with this Court’s orders.

     2. The parties attended a telephonic status hearing on October 5, 2018 (Doc. 44).

     3. At that conference, counsel for Plaintiff advised the Court that she had lost contact with

             her client, who was non-cooperative and not responding to calls, emails or letters.

     4. On December 14, 2018, Plaintiff’s counsel filed a motion to withdraw in which she

             informed the Court that she had not been able to contact Plaintiff despite hiring an

             investigator (Doc. 45).

     5. This Court entered an order on December 18, 2018, granting Plaintiff’s counsel’s motion

             to withdraw (Doc. 46).


                                                      1
 1639186.1
Case 1:17-cv-03091-TWP-DML Document 48 Filed 02/15/19 Page 2 of 4 PageID #: 192




        6. On December 18, 2018, this Court entered a case management schedule (Doc. 47).

        7. The case management schedule required the parties to A. exchange lists of witnesses with

             knowledge of claims or defenses and B. exchange copies of all documents, computer

             files, and other electronic data that each party may use to prove its case, by February 1,

             2019.

        8. The case management schedule required Plaintiff to C. disclose a written estimate of

             damages with supporting documents and D. make a written settlement demand by

             February 1, 2019.

        9. The Court’s case management schedule allowed the parties approximately 6 weeks to

             comply with its initial requirements.

        10. Defendant complied with paragraphs A and B of the Court’s order and will provide

             verification of compliance upon request.

        11. Plaintiff did not comply with any aspect of the Court’s order.

        12. Paragraph D requires Defendant to respond to Plaintiff’s demand within 30 days, which

             is not possible because Plaintiff failed to make a settlement demand.

        13. The remaining paragraphs of the Court’s order require Defendant to take other actions

             and meet other deadlines.

        14. Defendant cannot comply with the remainder of the Court’s order.

        15. Defendant has expended fees and time to comply with paragraphs A and B of the Court’s

             order.

        16. On February 8, 2019, Defendant’s counsel contacted Plaintiff via email 1 and U.S. Mail to

             request pursuant to Fed. R. Civ. P. 37(a) that Plaintiff comply with the Court’s order and



 1
     The email is dated February 3, 2019, but was sent on February 8, 2019.

                                                            2
 1639186.1
Case 1:17-cv-03091-TWP-DML Document 48 Filed 02/15/19 Page 3 of 4 PageID #: 193




             requested that Plaintiff do so by February 14, 2019. Copies of defense counsel’s letter

             and email with transmittal confirmation are attached as exhibits 1 and 2.

     17. This Court has discretion to dismiss this lawsuit as a sanction under Rules 37(b)(2) and

             41(b). Bolanowski v. GMRI, Inc., 178 F. App'x 579, 581 (7th Cir. 2006). Rule 37(b)(2)

             requires bad faith or fault and Rule 41(b) requires a clear record of delay or contumacious

             conduct. Id. Plaintiff’s conduct of initially refusing to respond to his attorneys and then

             failing to comply with the Court’s case management schedule demonstrates the

             appropriateness of dismissal as a sanction.

     18. Plaintiff’s conduct prejudiced Defendant to the extent that Defendant had to expend

             attorney time and fees to comply with the Court’s case management schedule.

     19. Defendant respectfully requests that this Court enter an order dismissing this lawsuit with

             prejudice pursuant to Federal Rules of Civil Procedure 37(b)(2) and 41(b).

             Wherefore, Defendant respectfully requests that this Court exercise its discretion to

 dismiss this lawsuit with prejudice. In the alternative, Defendant requests whatever sanction the

 Court deems appropriate, including an award of attorney fees for the time that Defendant

 expended preparing this motion and complying with the Court’s case management schedule.

                                                           Respectfully submitted,

                                                           /s/Daniel L. Polsby
                                                           PAIGE M. NEEL
                                                           CLAUSEN MILLER P.C.
 PAIGE M. NEEL (23074-53)
 DANIEL L. POLSBY (28854-45)
 CLAUSEN MILLER P.C.
 10 S. LaSalle Street
 Chicago, IL 60603-1098
 Ph: 312.855.1010
 Fax: 312.606.7777
 pneel@clausen.com
 Counsel for Defendant, Schahet Hotels, Inc.


                                                      3
 1639186.1
Case 1:17-cv-03091-TWP-DML Document 48 Filed 02/15/19 Page 4 of 4 PageID #: 194




             CERTIFICATE OF SERVICE AND NOTICE OF ELECTRONIC FILING

             The undersigned hereby certifies that on February 15, 2019, he electronically file the

 foregoing with the Clerk of the Court using electronic system which sent notification of such

 filing to the parties who are registered participants with the System. I hereby certify that I did

 mail or deliver a true and correct copy of the foregoing document to any non CM/ECF

 participant.




                                                           /s/Daniel L. Polsby
                                                           CLAUSEN MILLER P.C.




                                                      4
 1639186.1
